Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20        PageID.330   Page 1 of 31




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 IBRAHIM FOFANA, et al.,

                       Petitioners,
                                                      Case No.: 20-10869
 v.                                                   Honorable Gershwin A. Drain


 MATTHEW ALBENCE, in his official
 capacity as Acting Director, U.S.
 Immigration and Customs Enforcement,
 et al.,

               Respondents.
 ___________________________/
  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
 PETITION FOR A WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C.
   § 2241 [#1], REQUIRING RESPONDENT TO RELEASE PETITIONER
      IBRAHIM FOFANA FROM CUSTODY WITHIN 36 HOURS AND
               REQUIRING RESPONDENT TO SHOW CAUSE
      I.      INTRODUCTION

           On April 3, 2020, Petitioners Ibrahim Fofana, Abdulrahman Mawas,

 Mhdmamdouh Kheshfeh, Emilian Hila and Jurgen Sterbyci filed a petition for a

 writ of habeas corpus pursuant to 28 U.S.C. § 2241, along with a request for a

 temporary restraining order. Petitioners request their immediate release from

 detention while they await decisions in pending removal or asylum proceedings

 before the immigration courts. Petitioners are currently detained by the United

 States Immigration Customs and Enforcement Agency (ICE) at Monroe and
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20              PageID.331   Page 2 of 31




 Chippewa County Jails. Petitioners argue their continued detention violates the

 Fifth Amendment because Respondent Rebecca Adducci, the District Director for

 ICE’s Detroit Office1 and Petitioners’ custodian for purposes of this habeas action,

 is unable to adequately respond to the COVID-19 pandemic which exposes

 Petitioners to a substantial risk of serious illness or death.

       Respondent opposes Petitioners’ requested relief arguing Petitioners are not

 among the class of persons considered to be high risk for serious illness or death if

 exposed to COVID-19, nor are any of the Petitioners housed in locations where a

 confirmed COVID-19 case has occurred.

       For the reasons that follow, the Court will grant in part and deny in part

 Petitioners’ petition for a writ of habeas corpus and request for a temporary

 restraining order. The Court will grant Petitioner Fofana a temporary restraining

 order and writ of habeas corpus releasing him from ICE custody. The Court will

 deny Petitioners Mawas’s, Hila’s, Kheshfeh’s, and Sterbyci’s petition for a writ of

 habeas corpus and request for a temporary restraining order.




 1
  Respondent correctly notes that Rebecca Adducci is the proper respondent for the
 instant habeas proceeding. As the ICE Detroit District Director, she has “power
 over” Petitioners. Roman v. Ashcroft, 340 F.3d 314, 320 (6th Cir. 2003).
                                             2
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.332    Page 3 of 31




    II.      FACTUAL BACKGROUND

  A. PETITIONERS

    1. Ibrahim Fofana

          Petitioner Ibrahim Fofana is a 52-year old citizen of Mali, who was admitted

 to the United States as a non-immigrant entertainer on November 12, 1994, with

 authorization to remain for a temporary period not to exceed January 20, 1995.

 Fofana is currently married to a United States citizen and they have three minor

 children together. He also has custody of another minor child from a previous

 marriage. Fofana suffers from high blood pressure, swelling of the hands and legs

 and shortness of breath. He is currently taking medication for his high blood

 pressure.

          In 2000, Fofana was convicted of immigration fraud for his involvement

 with arranging marriages between foreign nationals and United States citizens in

 violation of 8 U.S.C. § 1325(c) and 18 U.S.C. § 1546. In March of 2001, Fofana

 was placed in removal proceedings based in part on his conviction for immigration

 fraud, and an Immigration Judge ordered his removal to Mali. However, by

 October 2, 2001, Fofana was released on an order of supervision after efforts to

 effectuate his removal were unsuccessful.

          In October of 2016, Fofana was placed in the Alternatives to Detention

 (ATD) program, with monthly telephonic reporting, office visits every 2 weeks,


                                            3
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.333    Page 4 of 31




 home visits every 4 weeks, and instructions to obtain a passport. In March of

 2017, he applied to reopen his removal proceedings for an adjustment of status to

 lawful permanent resident based on his marriage to a United States citizen. His

 motion to reopen was granted and an individual hearing on the merits of his

 application to adjust status is scheduled to occur on June 12, 2020.

       On February 19, 2020, ICE detained Fofana pursuant to 8 U.S.C. § 1226(a)

 due to purported noncompliance with his ATD program requirements, including

 violations of telephonic reporting rules, a failed home visit on February 18, 2020,

 and a lack of progress in obtaining a passport as instructed. Fofana argues that he

 has followed ATD reporting, however on three occasions the voice recognition

 system was not functioning properly. He also insists that he failed to answer the

 door on February 18, 2020 because he was asleep, but when he awakened, he

 contacted ICE to let someone know what had happened.

    2. Emilian Hila

       Petitioner Emilian Hila is a 29-year-old citizen of Albania, who was

 admitted to the United States as a nonimmigrant visitor on January 24, 2018, with

 authorization to remain for a temporary period until July 24, 2018. On September

 29, 2018, Hila filed an application to adjust status based on his marriage to a

 United States citizen. On November 7, 2019, removal proceedings were initiated

 based on Hila having obtained admission to the United States by willful


                                           4
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.334    Page 5 of 31




 misrepresentation of a material fact on a tourist visa application– namely, that he

 had claimed to be a priest and was attending a religious conference in Michigan.

 The Immigration Judge denied Hila’s request for custody redetermination

 concluding that Hila was a flight risk with no guarantee that he “will appear for

 future proceedings if granted bond.” On March 11, 2020, the Immigration Judge

 ordered Hila’s removal to Albania. Hila appealed this decision to the BIA, and his

 appeal remains pending.

    3. Abdulrahman Mawas

       Petitioner Abdulrahman Mawas is a 20-year-old citizen of Syria, who was

 admitted to the United States as a nonimmigrant visitor on April 16, 2016, with

 authorization to remain for a temporary period until October 15, 2016. On

 September 6, 2016, Mawas filed an application for temporary protected status.

 This application was denied on April 26, 2019.

       On February 13, 2017, Mawas applied for asylum and for withholding of

 removal which remained pending when removal proceedings were initiated and he

 was taken into custody on February 19, 2020. Mawas was charged as removable

 for having overstayed his authorized period of admission under 8 U.S.C. §

 1227(a)(1)(B).

       On November 24, 2019, Mawas was arrested for shooting BB guns from his

 apartment balcony. He pled guilty to an amended charge of disorderly person in


                                           5
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20        PageID.335    Page 6 of 31




 violation of MICH. COMP. LAWS § 750.167 in the 47th Judicial District Court in

 Farmington Hills, Michigan. He has not been sentenced on this offense. Mawas

 also has prior convictions for operating a vehicle on a suspended license in

 September of 2018 and December of 2019.

       At a hearing on March 20, 2020, the Immigration Judge denied his request

 for a custody redetermination, finding that he was a danger to persons and property

 based on his recent criminal activity. Mawas has until April 20, 2020 to appeal

 this decision. Mawas has a hearing on his application for asylum scheduled for

 June 11, 2020.

    4. Mhdmamdouh Kheshfeh

       Petitioner Mhdmamdouh Kheshfeh is a 22-year-old citizen of Syria, who

 was admitted to the United States on a nonimmigrant visitor visa as part of a

 robotics team on April 16, 2016, with authorization to remain for a temporary

 period until October 15, 2016. On August 24, 2016, Kheshfeh filed an application

 for protected status, which may still be pending. In February of 2017, he filed an

 application for asylum and withholding of removal, which remained pending when

 removal proceedings were initiated. Kheshfeh was taken into custody on February

 19, 2020.

       On November 24, 2019, Kheshfeh was also arrested for shooting BB guns

 from his apartment balcony. Kheshfeh and Mawas are roommates. He likewise


                                          6
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.336   Page 7 of 31




 pled guilty to an amended charge of disorderly person in violation of MICH. COMP.

 LAWS § 750.167 in the 47th Judicial District Court in Farmington Hills, Michigan.

 He has also not been sentenced on this offense.

       At a hearing on March 20, 2020, the Immigration Judge denied Kheshfeh’s

 request for custody redetermination finding that he was a flight risk and a danger to

 persons and property evidenced by his recent criminal activity. Kheshfeh has until

 April 20, 2020 to appeal this decision. Kheshfeh has an individual hearing

 scheduled on his asylum application in June of 2020.

    5. Jurgen Sterbyci

       Sterbyci is a 30-year-old citizen of Albania who was admitted to the United

 States as a visa waiver program tourist under 8 U.S.C. § 1187, on August 3, 2014.

 Sterbyci gained admission by using a fraudulent Italian passport in the name of

 Massimo Romanelli. On July 29, 2015, he applied for asylum and withholding of

 removal. On December 19, 2019, the Immigration Judge ordered him removed

 and he was arrested at his Macomb, Michigan residence on February 11, 2020.

 Sterbyci’s individual hearing for asylum and relief from removal is scheduled for

 May 20, 2020.

       Sterbyci is the sole breadwinner in his family and he has a 3-month old child

 who is taken care of by his mother, who has also applied for immigration relief.




                                           7
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.337    Page 8 of 31




  B. COVID-19

       COVID-19 is an abbreviation for the novel coronavirus disease of 2019, a

 respiratory illness that spreads easily and sustainably in the community through

 respiratory droplets produced when an infected person coughs or sneezes. See

 Centers for Disease Control and Prevention Coronavirus Disease 2019 Frequently

 Asked Questions, https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-

 COVID-19-Spreads (last visited April 11, 2020). The novel coronavirus of 2019

 “is a serious disease, ranging from no symptoms or mild ones for people at low

 risk, to respiratory failure and death in older patients and patients with chronic

 underlying conditions.” ECF No. 7, PageID.121. While it is thought that people

 are most contagious when symptoms are present, the virus has also been detected

 in asymptomatic persons See id., Centers for Disease Control and Prevention

 Coronavirus Disease 2019 Frequently Asked Questions,

 https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-COVID-19-Spreads

 (last visited April 11, 2020). The incubation period is believed to be up to fourteen

 days in duration. Id.

       There is no vaccine to prevent COVID-19, nor is there antitiviral medication

 that can treat it. Id. According to the CDC, “[t]he best way to prevent illness is to

 avoid being exposed to the virus.” Id. The CDC recommends, among other

 things, that people clean their hands often or use hand sanitizer when soap is


                                            8
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.338    Page 9 of 31




 unavailable, avoid close contact with other people (at least six feet in distance), and

 clean and disinfect frequently touched surfaces daily, such as tables, doorknobs,

 light switches, and countertops. Id. The CDC also recommends that if an

 individual becomes sick, he or she should isolate from others by staying in a

 specific sick room and using a separate bathroom if possible. Id.

       The CDC has indicated that certain classes of individuals are at higher risk

 for developing severe illness if exposed to the novel coronavirus of 2019. Id.

 Older adults – 65 or older – and people suffering from underlying medical

 conditions such as moderate to severe asthma, chronic lung disease, serious heart

 disease, severe obesity, diabetes, liver disease, kidney disease or people who are

 immunocompromised such as those who are undergoing cancer treatment,

 smokers, bone marrow or organ transplant recipients or donors, people with

 immune deficiencies, poorly controlled HIV or AIDS sufferers and those who have

 prolonged use of corticosteroids and other immune weakening medications are at

 higher risk of developing serious illness if they are exposed to COVID-19. Id.

       While it has been accepted that older adults are the most vulnerable, a March

 18, 2020 CDC report noted that 38% of the 508 hospitalized patients were younger

 – between 20 and 54 years of age. See Severe Outcomes Among Patients with

 Coronavirus Disease 2019 (COVID-19) United States, February 12 – March 16,

 2020 (Mar. 18, 2020);https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm.


                                            9
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20        PageID.339    Page 10 of 31




 An April 8, 2020 CDC report on hospitalization rates among COVID-19 patients

 notes that out of the 1,482 hospital patients studied, 74.5% were aged 50 years or

 older and 54.4% were male. See Centers for Disease Control, Morbidity and

 Mortality Weekly Report (April 8, 2020), Hospitalization Rates and

 Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus

 Disease 2019 – COVID-NET, 14 States, March 1–30, 2020,

 https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf. Additionally,

 the CDC reports that “[a]pproximately 90% of hospitalized patients identified . . .

 had one or more underlying conditions, the most common being obesity,

 hypertension, chronic lung disease, diabetes mellitus, and cardiovascular disease.”

 Id.

       The swift and stunning spread of the novel coronavirus of 2019 has changed

 the world in record speed. At the time of writing, the majority of states have

 issued stay at home orders, including Governor Gretchen Whitmer of Michigan,

 who issued a state of emergency when the State’s first two cases of coronavirus

 were reported on March 10, 2020. On March 24, 2020, Governor Whitmer issued

 a stay-at-home order requiring all but essential workers to report to work. All

 primary and secondary schools, as well as colleges and universities have shuttered.

 Dining at restaurants is prohibited and retailers, small businesses included, have

 closed doors unless they sell “essential” merchandise.


                                          10
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20        PageID.340    Page 11 of 31




       Moreover, even with the Governor’s stay-at-home order, Michigan

 continues to experience staggering numbers of confirmed COVID-19 cases and

 deaths. On April 9, 2020, Governor Whitmer extended the stay-at-home order

 through May 1, 2020. At the time of this writing, a little more than thirty days

 after the initial two COVID-19 cases were reported in Michigan, the total

 confirmed number of COVID-19 cases now totals 27,001, with 1,768 lives lost.

 Those that have died range in age from 20 to 107. The United States alone

 accounts for 614,180 confirmed COVID-19 cases representing roughly 25% of the

 total cases worldwide at 1,981,239. Since the virus was first reported on January

 21, 2020 by a Washington State man, the United States has lost 26,061 lives to

 COVID-19.

  C.   MONROE & CHIPPEWA COUNTY JAILS

       Immigration detention facilities and jails are enclosed environments that the

 CDC has acknowledged “present[] unique challenges for control of COVID-19

 transmission among []detained persons, staff, and visitors.” ECF No. 1, PageID.4.

 Another court reviewing a similar habeas petition has noted that “[c]ounty jails

 were not designed with pandemics in mind. To the contrary, they were made to

 house persons in relatively close contact.” Rafael L.O. v. Tsoukaris, No. 20-3841

 (JMV), 2020 U.S. Dist. LEXIS 62389, *7 (D.N.J. Apr. 9, 2020).




                                          11
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20           PageID.341    Page 12 of 31




       Petitioners Fofana, Mawas, Kheshfeh, and Sterbyci are detained at the

 Monroe County Jail. Petitioner Hila is detained at the Chippewa County Jail. The

 Petitioners maintain that the conditions of confinement at Monroe and Chippewa

 County Jails make it impossible for Respondent to protect the Petitioners from risk

 of COVID-19 infection. Respondent argues that there are no confirmed cases in

 either facility, thus Petitioners should be denied relief on this basis alone.

       COVID-19 has already entered some of Michigan’s jails and prisons and

 begun to wreak havoc therein. Jackson County’s Parnell Correctional Facility has

 the most confirmed COVID-19 cases with 144. A total of 454 inmates in MDOC

 custody, including 10 deaths, have tested positive for COVID-19. ICE detention

 facilities, including county jails, had at least 13 confirmed COVID-19 cases as of

 April 4, 2010. See ICE Guidance on COVID-19, U.S. Immigration and Customs

 Enforcement, https://wwww.ice.gov/coronavirus (updated Apr. 4, 2020). As of the

 date of this writing, roughly a week and a half later, that number has increased to

 77 COVID-19 cases among the nation’s immigrant detainees. Id. (updated Apr.

 11, 2020). This number is likely lower than the actual number as access to testing

 for COVID-19 has been difficult across the United States, including in Michigan.

       James Jacobs is an Assistant Field Office Director with the Detroit Field

 Office of Enforcement and Removal Operations with ICE. While Jacobs has




                                            12
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.342    Page 13 of 31




 oversight over detention facility matters, he has not personally visited either

 Monroe County Jail or Chippewa County Jail. ECF No.9, PageID.243.

       Jacobs indicates that the Monroe facility houses immigration detainees in

 POD B, which has a capacity of 95 detainees. ECF No.9, PageID.243. Jacobs

 claims that the facility is at half capacity and is not accepting new detainees. Id.

 POD B’s housing unit aligns bunks in rows with beds roughly two feet apart. Id.

 Staff have assigned detainees to bunks with empty bunks separating them from the

 next detainee. Id. Detainees eat in the housing unit at tables with 4 to 6 inmates per

 table. Id. Jacobs asserts that inmates have daily access to sick calls in a clinical

 setting. Id. Monroe County Jail does not have an onsite medical infirmary. Id.

       Contrary to Jacobs’ claims, Petitioner Fofana maintains that the medical care

 at the Monroe County facility has been substandard. ECF No. 11, PageID.287.

 Fofana has high blood pressure and he began experiencing symptoms on February

 28, 2020 when he awoke in the middle of the night feeling ill. Id. Fofana sent a

 kite to see a doctor, but his request was not fulfilled until March 23, 2020. Id.

 From that date on, a nurse irregularly monitored Fofana’s blood pressure. Id. On

 April 2, 2020, he was prescribed 2 medications for his high blood pressure. Id. A

 doctor finally examined him on April 8, 2020 and adjusted the dosage of his blood

 pressure medication. Id. Petitioner Fofana continues to feel unwell. Most recently,




                                           13
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20        PageID.343   Page 14 of 31




 he asked the nurse to take his blood pressure and she refused, stating, “we only

 take blood pressure once a week.” Id.

       Jacobs further indicates that the Monroe County Jail has increased sanitation

 frequency with daily sanitation of the building and housing units. The facility uses

 a mobile Kaivac cleaning system with disinfectant cleaner. He notes that detainees

 are provided soap, Lysol wipes and cleaning solution for cleaning their assigned

 sleeping areas. He further asserts that masks are available as needed. Monroe

 County Jail has identified housing units for quarantine of patients who are

 suspected of, or test positive for, COVID-19. ICE detainees requiring segregation

 or quarantine will be moved from their separate housing unit in the dormitory to

 the main jail.

       Conversely, Petitioner Sterbyci asserts that people who are sick and

 coughing continue to remain in his housing unit. ECF No.11, PageID.290. He

 notes the shared bathroom facilities are moldy and the detainees are only given

 water, soap and a bucket to clean with. Id. Detainees deny access to Lysol wipes.

 Id. Jail trustees from Pod A enter the Petitioners’ unit and do not wear masks or

 gloves. Id. Petitioner Khesfeh maintains that detainees who are sick must place a

 request to see a nurse, which usually takes about 24 hours. Id., PageID.292. He

 notes that detainees who have been coughing in his unit were removed for a period

 of two days and returned. Id.


                                          14
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.344    Page 15 of 31




       Jacobs also advises that Chippewa County Jail has a detainee population

 within its approved capacity. Detainees are housed in 24-man cells with bunk beds

 spaced between 31” and 38” apart. Chippewa County Jail has also increased

 sanitation frequency, with additional workers sanitizing and disinfecting

 throughout the day and night. Detainees are provided personal soap, hygiene

 items, and disinfectant supplies for cleaning their assigned sleeping areas.

 Detainees must share two sinks and showers.

       Jacobs asserts that detainees at Chippewa County Jail have access to daily

 sick calls in a clinical setting. Chippewa likewise does not have a medical

 infirmary. As of March 25, 2020, all new detainees are screened when they enter

 the facility, including questions concerning travel history, contact with confirmed

 COVID-19 cases, and taking detainees’ temperatures.

       In support of their petition and motion for temporary restraining order,

 Petitioners have included the declaration of Dr. Robert B. Greifinger, a 30-year

 physician specializing in health care for prisoners. ECF No. 7, PageID.121. In a

 separate case, Dr. Greifinger was asked to evaluate ICE’s response to COVID-19

 in another detention facility in Michigan – Calhoun County Detention Center –

 which has implemented similar measures to those implemented by ICE at the

 Monroe and Chippewa County Jails. Dr. Greifinger concluded that ICE’s

 “protocols are wholly insufficient to adequately face the crisis[.]” Id. Dr.


                                           15
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20           PageID.345    Page 16 of 31




 Greifinger opined that ICE “must release all people with risk factors to prevent

 serious illness including death.” Id. Dr. Greifinger also indicated that release of

 the most vulnerable will reduce the burden on the facilities’ limited healthcare

 infrastructure. Id. Also noteworthy is Dr. Greifinger’s opinion that isolation for

 suspected COVID-19 cases is not a medically appropriate method for abating the

 substantial risks of COVID-19. Detainees in isolation are monitored less

 frequently, and COVID-19 can cause severe symptoms that escalate in a short

 amount of time placing detainees in serious and grave danger. Id.

    III.   LAW & ANALYSIS

           A. Standard of Review for Temporary Restraining Order

       In order to prevail on a motion for injunctive relief, Petitioners must

 demonstrate that (1) they are likely to succeed on the merits; (2) they are likely to

 suffer irreparable harm in the absence of preliminary relief; (3) the balance of

 equities tips in their favor; and (4) the relief sought is in the public interest. Winter

 v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

           B. Likelihood of Success on the Merits

       1. Standing

       As an initial matter, Respondent argues that Petitioners lack standing to

 bring the instant action. “Before bringing a case in federal court, a plaintiff must

 establish standing to do so.” Klein v. United States DOE, 753 F.3d 576, 579 (6th


                                            16
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.346    Page 17 of 31




 Cir. 2014). The law of Article III standing “serves to prevent the judicial process

 from being used to usurp the powers of the political branches.” Id. (citing Clapper

 v. Amnesty Int’l USA, 133 S.Ct. 1138, 1146, 185 L. Ed. 2d 254 (2013)).

       “To establish Article III standing, a plaintiff must show (1) an ‘injury in

 fact,’ (2) a sufficient ‘causal connection between the injury and the conduct

 complained of,’ and (3) a ‘likelihood’ that the injury ‘will be redressed by

 favorable decision.’” Susan B. Anthony List v. Driehaus, 134 S.Ct. 2334, 2341,

 189 L.Ed. 2d 246 (2014) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)).

       “An injury sufficient to satisfy Article III must be ‘concrete and

 particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id.

 (quoting Lujan, 504 U.S. at 560). “An allegation of future injury may suffice if the

 injury is ‘certainly impending,’ or there is a ‘substantial risk that harm will occur.’”

 Id. (quoting Clapper, 133 S. Ct. at 1148). “Redressability is a likelihood that the

 requested relief will redress the alleged injury.” Am. Civil Liberties Union v. Nat’l

 Sec. Agency, 493 F.3d 644, 659 (6th Cir. 2007) (internal quotation and citation

 omitted).

       Respondent argues that Petitioners cannot show an injury in fact because

 their claim that detention per se poses an increased risk of contracting COVID-19

 is purely speculative; the virus is not in either facility. Additionally, Respondent


                                            17
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.347    Page 18 of 31




 has taken adequate measures to respond to the pandemic. Moreover, only

 Petitioner Fofana complains of any underlying health condition – high blood

 pressure – and this is not one of the conditions listed by the CDC that increases the

 risk of serious illness from COVID-19. Nor does Petitioner Fofana’s age put him

 in the class of persons at higher risk. Finally, Respondent complains that the

 remaining Petitioners have no underlying health conditions and they are all young

 – in their twenties or early thirties.

        Respondent’s argument is foreclosed by the Supreme Court’s decision in

 Helling v. McKinney, 509 U.S. 25, 113 S.Ct. 2475, 125 L. Ed. 2d 22 (1993).

 Contrary to Respondent’s contention, “a remedy for unsafe conditions need not

 await a tragic event.” Id. at 33-34. In Helling, the Supreme Court held that a

 prisoner could allege a valid Eighth Amendment claim when prison officials

 exposed him to an unreasonable risk of serious damage to his future health by

 exposing him to environmental tobacco smoke. Id. at 28 (concluding that

 deliberate indifference can be established where prison officials “ignore a

 condition of confinement that is sure or very likely to cause serious illness and

 needless suffering the next week or month or year”). Id. The Helling court

 explained that in Hutto v. Finney, 437 U.S. 678, 682 (1978):

        [W]e noted that inmates in punitive isolation were crowded into cells
        and that some of them had infectious maladies such as hepatitis and
        venereal disease. This was one of the prison conditions for which the
        Eighth Amendment required a remedy, even though the possible

                                           18
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.348    Page 19 of 31




       infection might not affect all of those exposed. We would think that a
       prison inmate also could successfully complain about demonstrably
       unsafe drinking water without waiting for an attack of dysentery.

 Id. at 33-34; see also Gates v. Collier, 501 F.2d 1291 (5th Cir. 1974) (concluding

 that inmates were entitled to Eighth Amendment relief when they established

 threats to their personal safety from, among other conditions, “the mingling of

 inmates with serious contagious diseases with other prison inmates.”).

       Accordingly, Petitioners do not need to allege that the jails currently have

 confirmed COVID-19 cases or that they have contracted the virus to demonstrate

 standing. It is well documented that detention facilities increase the risk of

 contracting infectious diseases because of the inherent nature of confinement. As

 will be more fully discussed below, Respondent has not undertaken adequate

 measures to protect Petitioners from the risk of serious illness or death from

 exposure to COVID-19. The Constitution does not require that Petitioners be

 seriously ill from COVID-19, or that they await the introduction and spread of

 COVID-19 in their detention facility before they may assert their Fifth Amendment

 rights. Respondent’s standing argument lacks merit.

       2. Fifth Amendment Due Process

       Respondent also argues Petitioners cannot establish a Fifth Amendment

 violation because they cannot show ICE has failed to undertake adequate measures

 to prevent the spread of COVID-19, or that Respondent has allowed dangerous


                                           19
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.349    Page 20 of 31




 conditions to persist at these facilities. Respondent contends that Petitioners

 cannot show release from these facilities, which do not have any cases, into the

 general population where the COVID-19 virus is spreading, will reduce the risk of

 contracting the virus.

       The Fifth Amendment’s Due Process Clause applies to “all ‘persons’ within

 the United States, including aliens, whether their presence here is lawful, unlawful,

 temporary or permanent.” Zadvyas v. Davis, 533 U.S. 678, 693 (2001). The Sixth

 Circuit has recognized that the government “has an ‘obligation to provide medical

 care for those whom it is punishing by incarceration.’” Rhinehart v. Scutt, 894

 F.3d 721, 737 (6th Cir. 2018) (quoting Estelle v. Gamble, 429 U.S. 97, 103

 (1976)). In order to establish their Fifth Amendment claim, Petitioners must

 establish a subjective and objective component. Villegas v. Metro. Gov’t of

 Nashville, 709 F.3d 563, 568 (6th Cir. 2013); see also Watkins v. City of Battle

 Creek, 273 F.3d 682, 685-86 (6th Cir. 2001) (claims relating to health concerns of

 detainees are governed by the Eighth Amendment’s deliberate indifference

 standard).

       Petitioners must establish that Respondent is deliberately indifferent to a

 substantial risk of harm to Petitioners. Farmer v. Brennan, 511 U.S. 825, 837-38

 (1994). In this regard, Petitioners must show that the constitutional deprivation




                                           20
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.350    Page 21 of 31




 was “objectively, ‘sufficiently serious’” and that the Respondent’s “current attitude

 and conduct amount[s] to deliberate indifference.” Id.; Helling, 509 U.S. at 35.

       Petitioners have satisfied the subjective prong. Respondent is aware of the

 problems posed by institutional confinement and the novel coronavirus of 2019

 and has failed to take adequate steps to reduce the risk that Petitioners are exposed

 to serious harm. “The Government cannot act with a callous disregard for the

 safety of our fellow human beings.” Castillo v. Barr, No. 20-00605, 2020 U.S.

 Dist. LEXIS 5425 (W.D. Cal. Mar. 27, 2020).

       The Court acknowledges that Respondent has taken some steps to address

 the COVID-19 pandemic.2 However, as recognized by Dr. Greifinger with respect

 to Respondent and the Calhoun County Jail, Respondent’s precautionary measures

 at Monroe and Chippewa County Jails are “wholly insufficient to adequately face

 the crisis at hand.” ECF No.7, PageID.123. The detainees eat 4 to 6 people per

 table. While Monroe County Jail has ceased accepting new detainees and is

 operating at half capacity, roughly 48 detainees are confined to one housing unit.

 This violates recommended guidelines to socially distance with at least six feet

 distance between people and for no more than ten people to gather in one space.

 See Awshana v. Aducci, No. 20-10699, 2020 U.S. Dist. LEXIS 62415, *24 (E.D.

 2
   It is problematic that the only evidence offered from the Government concerning
 the jails’ condition is from ICE employees who have no personal knowledge of the
 jails’ current condition because they have not been there. This is the subject of
 Petitioners’ Motion to Strike. See ECF No. 12.
                                           21
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20            PageID.351     Page 22 of 31




 Mich. Apr. 9, 2020) (“[W]hile these measures are certainly commendable, ‘the fact

 is that none of the steps [taken] . . . includes the ‘social distancing measures

 recommended—especially for high-risk individuals—by the CDC . . .’”) (quoting

 Jones v. Wolf, No. 20-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2000)).

       Additionally, Monroe County Jail is ill equipped to address a COVID-19

 outbreak with substandard medical care and supervision. Respondent’s contention

 that Petitioners have access to more medical monitoring than the general public is

 without basis in the record. Dr. Greifinger, a thirty-year veteran of medical care in

 the penological setting, indicates that detention facilities are ill suited to attend to

 the medical needs of detainees should a communicable disease be introduced into

 the facility. This is evident by not only the facility’s lack of an infirmary, but also

 by Petitioner Fofana, who sought a doctor on February 28, 2020, but was not seen

 by a doctor and prescribed needed high blood pressure medication until early

 April. Monroe County Jail’s failure to take sufficient precautions is also evidenced

 by the lack of enough quarantine rooms for sick detainees so that sick and

 coughing detainees can be separated from Petitioners.

       While Monroe County Jail has apparently increased cleaning, it does not

 appear that the shared bathroom facilities are cleaned frequently throughout the

 day as recommended. Moreover, jail staff are permitted to freely walk between the

 main jail and the unit where Petitioners are housed.


                                             22
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.352    Page 23 of 31




       Chippewa County Jail also cannot adequately protect Petitioner Hila from

 COVID-19. It is still accepting new detainees, however contrary to

 recommendations, these new detainees are not quarantined from the rest of the

 detainee population for a period of 14 days. Because persons with the virus may

 be asymptomatic, “nearly everyone who is not practicing social distancing is in

 contact with someone who has the virus.” ECF No. 7, PageID.123. As such, new

 detainees may bring the virus into the facility and spread the virus to Petitioner

 Hila. Chippewa County Jail likewise lacks an infirmary to treat detainees.

 Respondent also fails to indicate how many ICE detainees are held at the jail, and

 how many people are in Hila’s cell, which holds up to 24 people. Respondent

 merely indicates the “[j]ail has a population within its approved capacity and is not

 overcrowded.” ECF No. 9, PageID.250. This information is unhelpful to the

 Court’s analysis as another district court has recognized, “the appropriate capacity

 of a jail during a pandemic obviously differs enormously from its appropriate

 capacity under ordinary circumstances.” Banker, 2020 U.S. Dist. LEXIS 53191,

 *6.

       It is also notable that Respondent is silent as to how many, if any, detainees

 have been tested for COVID-19 in the Monroe County and Chippewa County Jails.

 It is well documented that access to testing for COVID-19 has been difficult. The




                                           23
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.353     Page 24 of 31




 MDOC has only tested 707 inmates, with 454 testing positive for the virus, and a

 total inmate population of more than 40,000.

         While it appears that Petitioners can easily satisfy the objective prong,

 Fofana’s case is markedly stronger than the other Petitioners. Fofana is a 52-year-

 old male with high blood pressure. Fofana falls in the category of persons who are

 at risk of serious illness and potential death if exposed to the novel coronavirus of

 2019.

         Respondent improperly minimizes the seriousness of the risk to Fofana by

 arguing he does not have the characteristics that put him in a high-risk category.

 While the CDC has noted that persons 65 years and older are at greater risk for

 serious complications, it has also produced a report noting that younger individuals

 are at risk for serious illness as well. Numerous medical professionals have

 indicated that adults over 50 years old, especially those with underlying health

 conditions, are likely to suffer serious illness. A CDC study of hospitalization

 rates reported on April 8, 2020 revealed that 74% of hospitalized patients were

 aged 50 years old or older, 54.4% were male and 49.7% had hypertension.

         Additionally, the lack of adequate medical care for Fofana further supports

 his claim. He waited more than a month to be prescribed needed high blood

 pressure medication and his requests for continued monitoring by nursing staff

 have been ignored. Thus, contrary to Respondent’s argument, Petitioner Fofana


                                            24
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.354    Page 25 of 31




 has established Respondent is deliberately indifferent to Fofana’s serious risk of

 illness and death from exposure to COVID-19 by her failure to impose adequate

 precautions and ensure proper healthcare for Fofana. Petitioner Fofana is likely to

 succeed on the merits of his Fifth Amendment claim.

       As to Petitioners Mawas, Kheshfeh, Hila and Sterbyci, the Court lacks

 evidence that they suffer from any underlying medical condition or conditions that

 place them at high risk for serious illness if exposed to COVID-19. Moreover,

 Petitioners Mawas, Kheshfeh, Hila and Sterbyci are in their twenties and thirties,

 respectively. Without more evidence to support the objective prong of their Fifth

 Amendment claim, the Court cannot conclude that Petitioners Mawas, Kheshfeh,

 Hila and Sterbyci have a strong likelihood of success on the merits of their Fifth

 Amendment claim.

           C. Irreparable Injury

       Respondent also argues Petitioners cannot show irreparable injury because

 release will not prevent the risk of adverse consequences from COVID-19 when

 neither prison has any confirmed cases. Contrary to Respondent’s argument, it is

 beyond dispute that detention facilities are built to house as many people as

 possible, which makes it virtually a guarantee that these facilities “will be hit by

 COVID-19 when the rest of the community is, staff and their families included.”

 ECF No. 7, PageID.123; see also Rafael L.O., 2020 U.S. Dist. LEXIS 62389, at *7


                                           25
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.355     Page 26 of 31




 (granting immigration detainees release because the “conditions of confinement

 raise serious concerns about the ability to stop transmission of the virus.”) As

 another federal judge in this district stated, “[i]n the face of a deadly pandemic

 with no vaccine, no cure, limited testing capacity, and the ability to spread quickly

 through asymptomatic human vectors, a ‘generalized risk’ is a ‘substantial risk’ of

 caching the COVID-19 virus for any group of human beings in highly confined

 conditions, such as” Petitioners at Monroe and Chippewa County Jails. Malam v.

 Adducci, No. 20-10829, 2020 U.S. Dist. LEXIS 59709, *25 (E.D. Mich. Apr. 6,

 2020).

       The only legitimate governmental objective advanced by Respondent is the

 Government’s interest in ensuring illegal aliens do not abscond into the United

 States and evade their immigration proceedings. However, Petitioners have a

 strong interest in avoiding an unreasonable risk of serious illness and damage to

 their future health. None of the Petitioners are subject to mandatory detention

 under 8 U.S.C. § 1226(c). Continued confinement under these conditions is not

 reasonably related to the Government’s interest. See Malam, 2020 U.S. Dist.

 LEXIS 59709 (E.D. Mich. Apr. 6, 2020) (finding irreparable harm where petitioner

 with underlying health conditions was housed at a facility with no confirmed

 COVID-19 cases but that had imposed measures that were “insufficient to stem

 deadly prison outbreaks” based on the inherent nature of detention and “this


                                           26
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20          PageID.356    Page 27 of 31




 particular global public health crisis.”); see also Thakkur v. Doll, No. 1:20-cv-480,

 2020 U.S. Dist. LEXIS 59459, *24 (M.D. Pa. Mar. 31, 2020) (“unsanitary

 conditions, which include overcrowding and a high risk of COVID-19

 transmission” are not rationally related to government objective of ensuring that

 the petitioners appear for removal proceedings).

       In Thakkur, the district judge determined the “[p]etitioners face the

 inexorable progression of a global pandemic creeping across our nation—a

 pandemic to which they are particularly vulnerable due to age and underlying

 medical conditions.” Id. at *9. He further opined that, “[a]t this point, it is not a

 matter of if COVID-19 will enter Pennsylvania prisons, but when it is finally

 detected therein.” (emphasis in original). “There can be no injury more

 irreparable” than “lasting illness or death.” Id. The Thakkur court ultimately

 released more than ten immigrant detainees including several in their fifties with

 underlying health conditions such as high blood pressure. Id.; see also Castillo v.

 Barr, No. 20-00605, 2020 U.S. Dist. LEXIS 54425 (C.D. Cal. 2020) (releasing

 immigrant detainees due to COVID-19 pandemic and the respondent’s deliberate

 indifference to the detainees exposure to the virus and irreparable, serious illness);

 Rafael L.O., 2020 U.S. Dist. LEXIS 62389, at *23 (same); Basank v. Decker, No.

 20 Civ. 2518, 2020 U.S. Dist. LEXIS 53191 (S.D.N.Y. Mar. 26, 2020) (same).




                                           27
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20         PageID.357    Page 28 of 31




       The record is replete with evidence that Respondent has exposed Petitioners

 to a serious risk of harm. Given the accelerating count of confirmed COVID-19

 cases in ICE detention facilities throughout the nation and Respondent’s

 inadequate precautionary measures, as discussed above, Respondent has exposed

 the Petitioners to risk of serious and irreparable harm.

           D. Balance of Interests

       Because the government’s interest is the public’s interest, the final factors

 for injunctive relief are considered together because “‘the government’s interest is

 the public interest.’” Malam, 2020 U.S. Dist. LEXIS 59709, at * 36 (quoting

 Pursuing America’s Greatness v. FEC, 831 F.3d 500, 512, 425 U.S. App. D.C. 31

 (D.C. Cir. 2016)(citing Nken v. Holder, 556 U.S. 418, 435 (2009)). Respondent

 argues the balance of factors does not favor the Petitioners. The public has a

 significant interest in the enforcement of the immigration laws and Respondent has

 valid reasons and statutory bases for detaining the Petitioners. Moreover,

 Petitioners Hila and Fofana have already been declared flight risks.

       Contrary to Respondent’s argument, the balance of interests favor release.

 The public has a strong interest in preventing the rapid spread of COVID-19 in

 immigration detention facilities so that sick detainees do not place further strain on

 an already taxed healthcare system. Thakkur, 2020 U.S. Dist. LEXIS, at *27




                                           28
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20           PageID.358   Page 29 of 31




 (“Efforts to stop the spread of COVID-19 and promote public health are clearly in

 the public’s best interest.”)

       As to Petitioner Fofana, the likelihood that he would abscond appears

 minimal considering the current restrictions in the State and that he is a married

 father of four minor children with every incentive to appear for his immigration

 proceedings. Finally, the Court notes that Fofana has lived in the United States

 from 2001 through February of this year and has not engaged in further criminal

 conduct. In an abundance of caution; however, the Court will order ICE to set up

 electronic monitoring for Petitioner Fofana, among additional conditions of

 release.

       Because Petitioner Fofana has a strong likelihood of success on the merits of

 his Fifth Amendment claim, has shown irreparable injury and the balance of

 interests are in his favor, the Court will grant his requested relief.

       As to Petitioners Mawas, Khesfeh, Hila and Sterbyci, the Court is without

 sufficient information to assess whether they can establish a likelihood of success

 on the merits of their Fifth Amendment claim. The entry of preliminary injunctive

 relief is an extraordinary remedy and the Court cannot conclude at this juncture

 that Petitioners Mawas, Khesfeh, Hila and Sterbyci have met their burden to justify

 their requested relief. Am. Civil Liberties Union Fund of Michigan v. Livingston

 Cty., 796 F.3d 636, 642 (6th Cir. 2015).


                                            29
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20       PageID.359   Page 30 of 31




    IV.    CONCLUSION
       Accordingly, for the reasons articulated above, Petitioners’ Petition for a

 Writ of Habeas Corpus and Request for Temporary Restraining Order [#1] is

 GRANTED IN PART and DENIED IN PART.

       IT IS ORDERED that Respondent Rebecca Adducci, within 36 hours from

 the entry of this Opinion and Order, release Petitioner Fofana on his own

 recognizance with the conditions that he (1) quarantine for 14 days at home upon

 his release from custody, (2) obey all Michigan Executive Orders, and (3) appear

 for his immigration proceedings.

       IT IS FURTHER ORDERED that Respondent is RESTRAINED from

 arresting Petitioner Fofana for civil immigration purposes until the State of

 Emergency related to COVID-19 is lifted or until further Order of this Court.

       IT IS FURTHER ORDERED that Petitioner Fofana submit to electronic

 monitoring by ICE.

       IT IS FURTHER ORDERED that Petitioners Mawas’s, Khesfeh’s, Hila’s

 and Sterbyci’s petition for a writ of habeas corpus and request for a temporary

 restraining order is denied.

       IT IS FURTHER ORDERED that this temporary restraining order will

 expire within fourteen days of the entry of this Opinion and Order. Respondent

 SHALL SHOW CAUSE, in writing, why this Opinion and Order granting


                                         30
Case 2:20-cv-10869-GAD-DRG ECF No. 15 filed 04/15/20        PageID.360   Page 31 of 31




 Petitioner Fofana’s request for a temporary restraining order should not be

 converted to a preliminary injunction no later than April 20, 2020. Petitioner

 Fofana may file a Response no later than April 23, 2020.

       SO ORDERED.

 Dated: April 15, 2020                             /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge




                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
                April 15, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         31
